Citation Nr: 0919640	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  05-10 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for a lumbar spine 
disability.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for an acquired psychiatric 
disability.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for a gastrointestinal 
disability, claimed as a stomach disability.

4.  Entitlement to disability compensation for tremors and 
uncontrolled salivation, pursuant to the provisions of 38 
U.S.C.A. § 1151.

5.  Entitlement to service connection for residuals of trauma 
to the lower extremities.

6.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to lumbar spine disability.

7.  Entitlement to service connection for a disability 
exhibited by loss of balance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997, October 2004, and April 
2008 rating decisions of the San Juan, Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In the June 1997 rating decision, the RO, inter alia, denied 
service connection for trauma to the lower extremities, for 
loss of balance, and a cervical spine disability; and 
declined to reopen a service connection claim for a back 
disability.  



In the October 2004 rating decision, the RO denied the 
Veteran's § 1151 claim for tremors and uncontrolled 
salivation.  In October 2007, the Veteran testified before a 
Decision Review Officer sitting at the RO in San Juan in 
reference to his § 1151 claim.  

The April 2008 rating decision determined that new and 
material evidence had not been received to reopen service 
connection claims for depression, a gastrointestinal 
disability, and a back disability.

In February 2009, the Veteran testified as to all issues 
currently on appeal before the undersigned Veterans Law Judge 
sitting at the RO in San Juan.  Transcripts of those hearings 
are of record and have been reviewed.

As will be discussed below, the Board herein reopens the 
Veteran's service connection claims for a low back 
disability, a gastrointestinal disability, and a psychiatric 
disability.  The § 1151 claim, the reopened claims, as well 
as service connection claims for trauma to the lower 
extremities, a cervical spine disability, and disability 
exhibited by loss of balance, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   In a November 1995 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen a service connection claim for a back disability; the 
Veteran did not file a timely appeal following appropriate 
notice, and that decision became final.

2.  The Veteran petitioned to reopen his service connection 
claim for a back disability in January 1997.

3.  Evidence received since the November 1995 rating decision 
bears directly and substantially upon the issue of service 
connection for a low back disability, and by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.

4.  In an April 2001 rating decision, the RO determined that 
new and material evidence had not been received to reopen 
service connection claims for a psychiatric disability and a 
gastrointestinal disability, in pertinent part; the Veteran 
did not file a timely appeal following appropriate notice, 
and that decision became final.

5.  Evidence received since the April 2001 rating decision 
raises a reasonable possibility of substantiating the service 
connection claims for a psychiatric disability and a 
gastrointestinal disability.  


CONCLUSIONS OF LAW

1.  The November 1995 rating decision declining to reopen a 
service connection claim for a back disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  Evidence received since the November 1995 rating decision 
declining to reopen a service connection claim for a back 
disability is new and material, and the Veteran's service 
connection claim for pertinent disability is reopened.  38 
U.S.C.A. §5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  An April 2001 rating decision declining to reopen service 
connection claims for a psychiatric disability and a 
gastrointestinal disability, in pertinent part, is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000); currently, 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

4.  Evidence received since the April 2001 rating decision 
declining to reopen service connection claims for a 
psychiatric disability and a gastrointestinal disability is 
new and material, and the Veteran's service connection claims 
for pertinent disabilities is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
Veteran's new and material evidence claims for a back 
disability, a gastrointestinal disability, and a psychiatric 
disability, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
Veteran's claims.  This is so because the Board is taking 
action favorable to the Veteran by reopening his service 
connection claims for back disability, a gastrointestinal 
disability, and a psychiatric disability.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

New and Material Evidence Claims

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.





a.  Lumbar Spine

The Veteran originally filed a service connection claim for a 
back disability in 1972, and such claim was denied in a March 
1973 rating decision.  The Veteran did not appeal such 
decision and it therefore became final.

The record reflects that the Veteran attempted to reopen his 
service connection claim for a back disability in September 
1995, and such claim was denied in November 1995.  The 
Veteran was notified of this decision.  He did not file a 
timely appeal, and thus the November 1995 rating decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1995).

In January 1997, the Veteran again attempted to reopen his 
service connection claim for a back disability and it was 
denied in a June 1997 rating decision.  The Veteran expressed 
disagreement in July 1997, and the RO issued a statement of 
the case in August 1997.  The RO received the Veteran's 
substantive appeal in September 1997.  

Based on the procedural history outlined above, the last 
final denial of service connection for a back disability was 
issued by the RO in November 1995.  

The Board notes that the regulation regarding new and 
material evidence was amended.   See 38 C.F.R. § 3.156(a) 
(2002).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Since the Veteran sought to reopen his previously denied 
service connection claim for a back disability in January 
1997, the amended regulation does not apply.

Here, new and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. 

Evidence of record at the time of the November 1995 rating 
decision included service treatment records, VA medical 
evidence, some records from the Social Security 
Administration (SSA), records regarding a civilian work 
injury, and private medical evidence.  Service treatment 
records dated in November 1969 and December 1970 show 
complaints of back pain, and examination of the back was 
negative for abnormality on both visits.  Post-service, in 
February 1973, VA examination reflected evidence of a 
congenital anomaly or transitional fifth lumbar vertebra.  In 
November 1991, the Veteran sprained his low back while at 
work, cleaning a stairway.  According to a medical report 
dated in January 1993, a neurologist diagnosed the Veteran 
with a L4-L5 root lesion and lumbar-sacral fibromyalgic 
syndrome, in pertinent part.  In November 1995, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim, indicating that while the new 
evidence showed a current back disability, it was not 
probative in establishing service connection.  

Subsequent to the issuance of the November 1995 rating 
decision, additional VA medical evidence, the Veteran's 
contentions, and hearing transcripts, were added to the 
claims folder.  Significantly, the newly added evidence 
includes both positive and negative medical opinions which 
discuss the etiology of the Veteran's current disc disease of 
the lumbar spine.  In this regard, these opinions are dated 
in June 1999, March 2000, September 2000, November 2000; and 
March 2001.  Based on the foregoing, the Board concludes that 
the evidence received subsequent to the November 1995 denial 
bears directly and substantially upon the specific matters 
under consideration.  This newly received evidence suggests a 
relationship between the current back disability and service.  
It is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1995).  Accordingly, the Veteran's service connection claim 
for a lumbar spine (low back) disability is reopened.

b.  Gastrointestinal and Psychiatric disabilities

The Veteran's service connection claim for a stomach 
disability was originally denied in a March 1973 rating 
decision.  He did not appeal such decision and it therefore 
became final.  The Veteran sought to reopen his service 
connection claim for a gastrointestinal disability on a 
number of occasions and the RO declined to reopen such claim 
in May 1999, November 1999, March 2000, October 2000, and 
April 2001.  The Veteran did not appeal those decisions and 
they therefore became final.  

The Veteran expressed disagreement with the April 2001 rating 
decision in November 2001.  The RO then issued a statement of 
the case (SOC) in August 2003, but because the SOC was 
returned undeliverable, it was re-sent to the Veteran in 
November 2004.  The Veteran did not file a timely substantive 
appeal within the applicable time period and therefore the 
April 2001 decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

Thereafter, in October 2007, the Veteran again sought to 
reopen his service connection claim for a gastrointestinal 
disability.  In an April 2008 rating decision, the RO again 
declined to reopen the claim.  The Veteran timely appealed 
the April 2008 rating decision, which is the rating decision 
on appeal with respect to the gastrointestinal claim.  Thus, 
based on the procedural history, the last final denial for a 
gastrointestinal disability is the April 2001 rating 
decision.  

Likewise, the last final denial of service connection for a 
psychiatric disability is the April 2001 rating decision.  By 
way of history, the Veteran's service connection claim for a 
psychiatric disability was originally denied in the March 
1973 rating decision; the Veteran did not appeal such 
decision and it therefore became final.  The RO denied the 
Veteran's service connection claim for posttraumatic stress 
disorder in a June 1997 rating decision, however the Veteran 
did not express disagreement with such decision and therefore 
that decision also became final.

Thereafter, the Veteran sought to reopen his service 
connection claim for a psychiatric disability on a number of 
occasions, and the RO denied such claims in May 1999, 
November 1999, March 2000, October 2000, and April 2001.  The 
Veteran did not file a timely appeal of such decisions and 
they therefore became final.

In October 2007, the Veteran again sought to reopen his 
service connection claim for a psychiatric disability.  The 
RO denied the claim in an April 2008 rating decision and the 
Veteran filed a timely appeal of such rating decision.  Thus, 
based on the procedural history outlined above, the April 
2001 rating decision is the last final denial of service 
connection for a psychiatric disability.

Evidence in the record at the time of the April 2001 decision 
included service treatment records, VA medical evidence, 
private medical evidence, some SSA records, and the Veteran's 
contentions.  Service treatment records show a complaint of 
abdominal pain and cramps in May 1970, and the impression was 
"functional GI problem."  Service treatment records are 
negative for a psychiatric disability.  A statement, received 
in 1999, shows that Dr. R. Lopez, a VA physician, opined that 
the Veteran's current diagnosis of major depression is as 
likely as not related to his period of service.  A March 2000 
statement from Dr. J. Lopez, also a VA physician, indicates 
that the Veteran's recurrent abdominal pain is as likely as 
not related to the in-service abdominal pain.

Evidence associated with the claims folder subsequent to the 
issuance of the April 2001 rating decision includes 
additional VA medical evidence, the Veteran's contentions, 
and hearing transcripts.  Significantly, an undated statement 
was received in October 2007 from Dr. J. Lopez in which she 
stated that the Veteran currently suffers from a stomach 
condition and that such condition is as likely as not related 
to the in-service complaints.  Although Dr. J. Lopez provided 
an opinion in March 2000 and such opinion was considered in 
the April 2001 rating decision, Dr. J. Lopez's statement 
received in October 2007 is a completely different statement.  
This new evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claims.  It raises a 
reasonable possibility of establishing the claims.  38 C.F.R. 
§ 3.156 (2008).  Therefore, this evidence is considered new 
and material for the purpose of reopening the service 
connection claims for a psychiatric disability and a 
gastrointestinal disability.  Accordingly, these service 
connection claims are reopened.


ORDER

New and material evidence has been received to reopen a 
service connection claim for a lumbar spine disability; to 
this extent only, the appeal is granted.  

New and material evidence has been received to reopen a 
service connection claim for a gastrointestinal disability; 
to this extent only, the appeal is granted.  

New and material evidence has been received to reopen a 
service connection claim for a psychiatric disability; to 
this extent only, the appeal is granted.  


REMAND

The Board, herein, has reopened the Veteran's service 
connection claims for a lumbar spine disability, a 
gastrointestinal disability, and a psychiatric disability.  
Prior to analyzing the claims on the merits, the Board finds 
that further procedural development is necessary.  

Initially, the record reflects that the Veteran has been in 
receipt of disability benefits from the SSA since June 1995.  
The record contains some records from the SSA, however, they 
do not appear to be complete.  Upon remand, SSA should be 
contacted and the Veteran's disability records associated 
with his claims folder.

The Veteran also testified that he filed a Federal Workmen's 
compensation claim in connection with a work injury that 
occurred in 1991.  Records stemming from any Federal 
workmen's compensation claim should be obtained and 
associated with the claims folder.  

§ 1151 Claim - The Veteran contends that he has additional 
disability which he attributes to his antidepressant 
medication prescribed by the VA for his nervous condition.  
He indicates that he was prescribed such medication in the 
late 1990's and he reports difficulty in manipulating objects 
in his hands, as well as uncontrolled salivation due to the 
medication.  In support of his claim, he has submitted 
internet information which discusses the adverse reactions of 
bupropion.  The claims folder contains some VA mental health 
treatment notes, however those records appear incomplete.  
The only evidence in the claims folder indicating that the 
Veteran was prescribed bupropion is the Veteran's statements.  
The Board finds that additional efforts should be made to 
obtain any outstanding mental health records and if VA 
prescribed the pertinent medication, the Veteran should be 
afforded a VA examination to determine if he incurred any 
additional disability as a result of the medication.

Lumbar Spine - Dr. R. Lopez, a VA orthopedic surgeon, opined 
in June 1999, that the Veteran's disc disease is as likely as 
not related to his active military service.  In a March 2000 
surgery follow up clinic note, Dr. R. Lopez again reiterated 
that the Veteran's present symptoms of disc disease in the 
lumbar spine are more likely than not related to the injuries 
sustained in 1969.  

Thereafter, according to a September 2000 progress note, Dr. 
P.C.A., VA Chief of Orthopedics at VAMC Northport, stated 
that the Veteran has disc disease of the lumbar spine which 
could be related to an in-service injury.  In another 
statement dated in November 2000, Dr. P.C.A. opined that the 
Veteran at some point in the past sustained a herniated disc 
at L4-L5 level which resulted in his present condition, but 
the physician indicated that it cannot be answered with 
certainty that the Veteran's present condition is related to 
an injury in service.  Dr. P.C.A. then conducted a VA 
examination of the Veteran's spine in March 2001 and noted 
that at the time he made his September 2000 statement he was 
not aware of the paucity of the Veteran's service treatment 
records pertaining to a back injury.  The examiner then 
opined that there is no relationship between the Veteran's 
disc disease of the lumbar spine and any back injuries during 
service.  It was also noted that the Veteran suffered a low 
back injury in 1991, after discharge from service.  

Thus, the record contains conflicting opinions as to whether 
the Veteran's current disc disease of the lumbar spine is 
related to his in-service back pain.  As such, the Board 
finds that a VA examination is necessary to clarify whether 
the Veteran's current lumbar spine disability is in fact 
related to service.  

Cervical Spine - The Veteran asserts that he has a current 
cervical spine disability which he attributes to his lumbar 
spine disability.  Review of a January 1993 medical report 
from Dr. Deniz, a neurologist, shows a diagnosis of cervical 
fibromyalgic syndrome, in pertinent part.  A July 1997 
consultation report shows an impression of "neck pain," in 
pertinent part.  Therefore, on remand, the Board finds that 
an etiology opinion is necessary as to whether any currently 
diagnosed cervical spine disability is related to service or 
a service-connected disability.

Gastrointestinal Disability - A service treatment record 
dated in a March 1969 shows complaints of stomach pains; the 
examiner noted that the Veteran had non specific GI pain in 
the left upper quadrant.  Examination of the abdomen was 
negative.  According to a February 1970 treatment record a 
diagnosis of constipation was rendered.  In a May 1970 
service treatment record, the Veteran reported recurrent 
abdominal cramps and pain, occasionally related to greasy 
foods.  The examiner noted that the Veteran's abdomen was 
soft with tenderness; and bowel sounds were normal.  
Impression was functional GI problem.  A January 1971 
treatment note reads, "Get Upper GI."  

The Veteran underwent a VA gastrointestinal examination in 
October 2000; at that time, no diagnosis was established, 
however the examiner indicated that it is as likely as not 
that the Veteran's complaints about greasy food are related 
to the present unexplained complaints.  As noted, the record 
also contains etiology opinions provided by Dr. J. Lopez, 
received in both 1999 and 2007, in which she related the 
Veteran's current stomach condition to the in-service 
complaints.  However, clarification is needed as to what, if 
any, chronic gastrointestinal disability the Veteran 
currently has.  As noted the most recent VA examination 
report shows no evidence of a chronic gastrointestinal 
disability.  Thus, on remand, the Board finds that 
clarification is necessary as to whether the Veteran 
currently has a chronic gastrointestinal disability that is 
related to his active military service.  

Psychiatric Disability - The Board also finds that a VA 
examination is necessary to ascertain the etiology of any 
currently diagnosed psychiatric disability.  Although there 
is no evidence of psychiatric treatment, complaints, or 
diagnoses during service, the record contains an etiology 
opinion from Dr. J. Lopez.  Since there is no rationale to 
support such opinion, the Board finds that a VA etiology 
opinion should be obtained.  

Loss of Balance - A March 1969 service treatment record shows 
the words "eye problem" and "dizziness."  Examination was 
negative.  The Veteran testified that he sought medical 
treatment for vertigo shortly after his discharge from 
service at the VA hospital in Chicago.  There is no 
indication that any treatment records from the VA Medical 
Center in Chicago have been requested.  Thus, the Board finds 
that any records from such facility be obtained.  Also, post-
service medical evidence shows complaints of vertigo.  Since 
there is a complaint of dizziness during service as well as 
post-service complaints of same, the Board finds that a VA 
examination is also necessary to ascertain the etiology of 
any currently diagnosed disability exhibited by a loss of 
balance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the SSA and 
request copies of all adjudications 
regarding the Veteran and accompanying 
medical records relied upon in those 
determinations.

2.  After obtaining any necessary 
information and authorization from the 
Veteran, the RO/AMC should attempt to 
obtain any and all medical and 
administrative records relating to the 
Veteran's 1991 claim for Federal 
workmen's compensation.  Any records 
obtained should be associated with the 
claims folder.

3.  The RO/AMC should obtain and 
associate with the claims folder any 
treatment records pertaining to the 
Veteran from the VA Medical Center in 
Chicago dated from date of the Veteran's 
service discharge to the present.

4.  The RO/AMC should ensure that any 
mental health records dated in the 1990's 
from VA Medical Centers in San Juan, 
Puerto Rico; Bronx, New York; Gainesville 
Florida; and Orlando, Florida, are 
associated with the claims folder.  
Thereafter, the RO/AMC should confirm 
that VA prescribed the Veteran bupropion 
to treat his mental disability.  

5.  If the evidence shows that the 
Veteran was prescribed bupropion by VA, 
the Veteran should be scheduled for a VA 
examination to determine the nature, 
extent, and etiology of any adverse 
reactions caused by the medication 
bupropion prescribed by VA.

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests, should 
be conducted.

The examiner should specifically note 
whether the Veteran has tremors or 
uncontrolled salivation.  If so, the 
examiner should indicate whether those 
symptoms are considered additional 
disability resulting from the medication 
bupropion, prescribed for his psychiatric 
disability.  

In addressing this matter, the examiner 
should discuss whether any carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in the furnishing of the 
surgical treatment proximately caused any 
additional disability.  The examiner 
should reconcile any findings with the 
Veteran's complaints and the internet 
article of record pertaining to the 
adverse effects of bupropion.

6.  The Veteran should also be afforded a 
VA examination of the spine.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examiner should provide 
a comprehensive report, and provide a 
complete rationale for any conclusions 
reached.

The examiner should note any disabilities 
of the lumbar spine, and then provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed lumbar spine 
disability is related to service.  

Any opinion should be reconciled with the 
service treatment records showing 
complaints of back pain in November 1969 
and December 1970; evidence of back 
injury at work in November 1991; a 
January 1993 private neurological medical 
report; orthopedic examination report 
dated in September 1993; Dr. R. Lopez's 
June 1999 opinion and March 2000 VA 
orthopedic surgery follow up clinic note; 
VA treatment notes written by Dr. P.C.A. 
in September 2000 and November 2000; and 
a March 2001 VA examination report 
written by Dr. P.C.A.  

If the examiner determines that a current 
lumbar spine disability is related to 
service, then the examiner should note 
whether the Veteran currently has 
disabilities of the cervical spine and 
lower extremities.  For any currently 
diagnosed disability of the cervical 
spine or lower extremities, the examiner 
should indicate whether there is a 50 
percent probability or greater that 
pertinent disability is related to the 
lumbar spine disability.

7.  The Veteran should be afforded a VA 
examination to ascertain the etiology of 
any currently diagnosed psychiatric 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report, 
and provide a complete rationale for any 
conclusions reached.

The examiner should note any psychiatric 
disability currently shown, to include 
major depression.

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed psychiatric 
disability is related to service.  Any 
opinion should be reconciled with the 
post-service psychiatric treatment and a 
statement received in 1999 (and duplicate 
in 2007) from Dr. Isaac.  

The examiner should also comment as to 
whether any currently diagnosed 
psychiatric disability is related to his 
current lumbar spine disability.

8.  The Veteran should be afforded a VA 
examination to ascertain the etiology of 
any currently diagnosed gastrointestinal 
disability.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should provide a comprehensive report, 
and provide a complete rationale for any 
conclusions reached. 

The examiner should note any chronic 
gastrointestinal disability currently 
shown and the associated symptoms.  

Also, the examiner is requested to 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
any currently diagnosed gastrointestinal 
disability is related to service.  

Any opinion should be reconciled with the 
service treatment records dated in March 
1969, February 1970, and May 1970, and 
January 1971; an October 2000 VA 
examination report; Dr. J. Lopez's March 
2000 statement and another (undated) 
etiology opinion, received in October 
2007.  

9.  The Veteran should also be afforded a 
VA examination to ascertain the etiology 
of any currently diagnosed disability 
exhibited by a loss of balance.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination.  The examiner should provide 
a comprehensive report, and provide a 
complete rationale for any conclusions 
reached.

The examiner should note whether a 
disability exhibited by a loss of balance 
is currently shown.  If so, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that any currently diagnosed 
disability exhibited by vertigo is 
related to service.  Any opinion should 
be reconciled with the service treatment 
record dated in March 1969 showing a 
notation of dizziness and post-service 
complaints of vertigo.  

10.  Upon completion of the above- 
requested development, the RO/AMC should 
readjudicate the Veteran's 38 C.F.R. 
§ 1151 claim for tremors and uncontrolled 
salivation; service connection claims for 
residuals of trauma to the lower 
extremities, a cervical spine disability, 
claimed as secondary to lumbar spine 
disability, a disability exhibited by 
loss of balance, a lumbar spine 
disability, an acquired psychiatric 
disability, and a gastrointestinal 
disability.  All applicable laws and 
regulations should be considered.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


